DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 - Figures 1-4 in the reply filed on 09/28/2021 is acknowledged.  The traversal is on the ground(s) that 
Claim 1 - relates to the embodiment of Figures 1 to 4 (see Page 3 filed 09/28/2021)
Claim 18 - relates to the embodiments of Figures 1 to 6a, 7 and 8 (see Page 4 filed 09/28/2021)
Claim 24 - relates to the embodiments of Figures 5-8 (see Page 5 Line 4 filed 09/28/2021)
Claim 25 - relates to the embodiments of Figures 1-8 (see Page 5 Line 7 filed 09/28/2021).
Furthermore, in traversing the restriction requirement Applicant states:
    PNG
    media_image1.png
    570
    935
    media_image1.png
    Greyscale
 Arguments filed 09/28/2021 at bottom of page 3

Furthermore, the prior art of Reid USPN 10584696 as explained in the office action below, is also able to address all of the limitations recited in claim 1, including operating in a first mode where the sub-systems are in phase with each other (as shown in Figures 5 and 6 pistons 14a,24a are actuated in phase with each other, Column 7 Line 28-31) and in a second mode where the sub-systems are anti-phase with respect to each other (as shown in Figures 7 and 8, pistons 14a,24a are actuated out of phase with each other, so that as piston 14a moves to the right 24a moves to the left and vice versa, Column 7 Line 32-35). Thus this reference provides further proof that claim 1 does not contain a special technical feature. Thus applicants arguments are not persuasive.--
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a control arrangement” in claim 9.
“(a control arrangement) configured to control at least some of the sub-systems to cause the system to operate in the first mode of operation and the second mode of operation.”
“a control arrangement” in claim 18.
“(a control arrangement) configured to: when in a first mode of operation, operate the second pumping chamber substantially in antiphase to the first pumping chamber; and  -7- when in a second mode of operation, operate the second pumping chamber substantially in phase with the first pumping chamber;”
“a mechanism” in claim 18.
“(a mechanism) by which the power is utilized to pump fluid.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the limitations: “a mechanism” in claim 18 as best understood it is the back-to-back nature of the pistons in the pumps (e.g. piston 15B being back-to-back with piston 15’B in the Figs 1-4 | piston 15A being back-to-back with piston 15’A in Figs 5-6A, and Fig 7-8) such that the two pistons are rigidly connected and the piston on B | 15’A) through a cylinder (e.g. 17’B | 17’A) in order to pump fluid through that said cylinder (i.e. pump fluid through 17’B - Figure 4| 17’A - Figure 7).
The other limitations that invoke §112(f) are indefinite under §112(b), accordingly see the corresponding §112(b) rejections below.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim --should refer to other claims in the alternative only--.  See MPEP § 608.01(n).  Accordingly, as claim 16 depends on claim 1 (Claim 16 Line 2) and claim 11 (Claim 16 Line 3) it is in improper dependent form, and therefore the claim has not been further treated on the merits.
Claims 1-3, 7-14 and 25 objected to because of the following informalities: 
Claim 1 Line 4, 5, 8, and 11 states: "the sub-systems" it should be changed to state: --the positive-displacement sub-systems--
positive-displacement sub-systems--
Claim 3 Line 2 states: "the sub-systems" it should be changed to state: --the positive-displacement sub-systems--
Claim 7 Line 2 states: "the sub-systems" it should be changed to state: --the positive-displacement sub-systems--
Claim 8 Line 2 and Line 3 state: "the sub-systems" they should be changed to state: --the positive-displacement sub-systems--
Claim 9 Line 2 states: "the sub-systems" it should be changed to state: --the positive-displacement sub-systems--
Claim 25 Line 4 and Line 8 state: "the sub-systems" they should be changed to state: --the positive-displacement sub-systems--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-14, 16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “a control arrangement” - claim 9, and “a control arrangement” - claim 18, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding Claim 9: Claim 9 states: “The system of claim 1 including a control arrangement configured to control at least some of the sub-systems to cause the system to operate in the first mode of operation and the second mode of operation.”
The specification for the instant application makes the generic statement that that “the system includes a control arrangement of the motor” (page 9 Line 1-8) and that “the described phase shifting is sufficient to change between the described modes and thereby change the pressure flow characteristics of the pumping system” (page 14 Line 1-10). However these generic statements fail to disclose the corresponding structure for the “control arrangement”. Additionally the specification fails to identify the particular steps and procedures the inventor intends the control arrangement to perform in order for the control arrangement to be configured to control at least some of the sub-systems to cause the system to operate in the first mode of operation and the second mode of operation, as recited in claim 9.
Regarding Claim 18: Claim 18 when read in light of the specification states: 
“A system (3 - Fig 1-4 | 100 - Fig 5-6a, Fig 7-8), for pumping fluid, comprising: 
a first pumping chamber (17A - Fig 1 | 17A (i.e. cylinder surrounding piston 15A in Fig 5) - Fig 5); 
a second pumping chamber (17B - Fig 1 | 17’B (i.e. cylinder surrounding piston 15’B in Fig 5, additionally it is understood that Figure 6A incorrectly identifies the B” it should identify the chamber on the right side of Fig 6A as --17’B--) - Fig 5 & Fig 6A); 
an outlet path for conveying output of the first pumping chamber (discharge via 25AB - Fig 4 | discharge via 133AB - Fig 8) and the second pumping chamber (re: “output of the second pumping chamber”- discharge via 25BC -Fig 3 | discharge via 133AB -Fig 7) (re: “outlet path” - 25BC - Fig 3 | 133AB -Fig 7); 
a control arrangement configured to: 
when in a first mode of operation, operate the second pumping chamber substantially in antiphase to the first pumping chamber (as shown in Figure 4 between pumps A & B as claimed | as described on Page 16 Line 4-10, Figure 7 (and Page 16 Line 19-22 Figure 8) shows the “first mode” between pumps A & B as claimed); and
when in a second mode of operation, operate the second pumping chamber substantially in phase with the first pumping chamber (as shown in Figure 1 or Figure 3 these figures show the “second mode” between pumps A & B as claimed | as best understood & described on Page 15 Line 14-24 Figure 5 shows the “second mode” between pumps A & B as claimed); 
a fluid path connecting the first pumping chamber to the second pumping chamber (re: “fluid path” - 25AB - Fig 4 | 133AB -Fig 8) to enable the first pumping chamber to supply power (i.e. pressurized fluid via the fluid path) to the second pumping chamber when the second pumping chamber is operated in antiphase to the first pumping chamber (Fig 4 | Fig 8); and 
a mechanism by which the power is utilized to pump fluid.”.
When the pumps reach the end of the illustrated stroke and reverse their direction the arrangement 1 switches to the sub-system 3' pumping that volumetric rate at that pressure.” (Page 11 Line 3-5 of specification; it is understood that the specification means to say --the arrangement 1 switches to the system 3’--). Additionally, while it is likely that the embodiment illustrated in Figs. 5-6A and Figs 7-8 have the same motor arrangement as discussed in Figures 1-4, this is not clearly pointed out in the specification. 
The specification (Page 14 Line 1-10 of specification) further states 

    PNG
    media_image2.png
    458
    924
    media_image2.png
    Greyscale

Therefore, the generic statement that that “the system includes a control arrangement of the motor” (page 9 Line 1-8) and that “the described phase shifting is configured to operate in a “first mode” and a “second mode” as recited in Claim 18 Line 6-10. Additionally it is noted that it is not necessarily sufficient to merely repeat the claimed function in the specification or in a flowchart. The steps/procedure taken by the control arrangement (in the system) to perform the claimed function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §2163.02 & §2181(IV).
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25: Line 7-10 states: “a second mode of operation, wherein at least some of the positive-displacement sub-systems are substantially in antiphase with respect to each other to build more pressure than in the second mode of operation.” It is unclear the exact limitations the applicant is introducing here, specifically the claim as written states that in the second mode of operation, the sub-systems build more pressure than in the second mode of operation, however this statement does not make sense logically, thus it is unclear what applicant is claiming. For the purpose of examination, the language in question of claim 25 will be read as -- a second mode of first mode of operation.--
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14, 16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9: claim 9 as written requires “The system of claim 1 including a control arrangement configured to control at least some of the sub-systems to cause the system to operate in the first mode of operation and the second mode of operation.”
However, after reviewing the specification as discussed in the office action above the specification fails to describe a control arrangement configured to (i.e. specifically programed to) control at least some of the sub-systems to place the system in the particular way as detailed in each of the “first mode of operation” and the “second mode of operation” as recited in Claim 9.
The examiner would like to know: How is the system able to determine if the respective positive-displacement sub-systems (e.g. Pump A, B, C, D) are in phase with 
Regarding claim 18: claim 18 as written requires “a control arrangement configured to: 
when in a first mode of operation, operate the second pumping chamber substantially in antiphase to the first pumping chamber; and
when in a second mode of operation, operate the second pumping chamber substantially in phase with the first pumping chamber;” In order for the control arrangement to be configured to operate in the two different modes of operation claimed, a control that operates the second pump chamber (i.e. 17B -Fig 1 | 17’B -Fig 7) substantially in antiphase to (operation of) the first pump chamber (i.e. 17A | 17A ) is necessary in the system. However after reviewing the specification as discussed in the configured to operate in a first mode … and a second mode … as claimed in claim 18 Line 6-10. Furthermore it is not sufficient to merely repeat the claimed function in the specification or in a flowchart in order to satisfy the written description requirement. Rather the disclosure must describe the steps/procedures taken by the control arrangement (in the system) in order to perform the claimed function (i.e. to operate in the first mode and the second mode). And the steps/procedures that are taken, must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intends the function to be performed by the control arrangement in the system. See MPEP §2163.02 & §2181(IV).
The examiner would like to know: How does the control arrangement determine if the “first pumping chamber” and the “second pumping chamber” are in phase with one another or are anti-phase with one another? How does the control arrangement control operation of (i.e. operate) the second pumping chamber, such that the second pumping chamber is substantially in antiphase to the first pumping chamber 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-14, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reid USPN 10584696.
Regarding Claim 1: Reid USPN 10584696 discloses all of the claimed limitations including: A system (the system is defined by the sum of its parts), for pumping fluid, comprising: 

a respective one-way flow path (31’,30’,34’) linking each adjacent two of the positive-displacement sub-systems (as seen in Figure 4 and Figure 7, elements 31’,30’,34’ link the first sub-system and the second sub-system, Column 9 Line 42-65); and a one-way outlet 27b from a last of the positive-displacement sub-systems (i.e. from the second sub-system 24a, 26a as seen in Figure 4 and Figure 8 27b allows the fluid to be discharged from the second sub-system); 
the system being configured to operate in at least the following operating modes (the system is capable of operating in the modes described below):  
a first mode of operation (i.e. “parallel mode p” of operation) in which at least some of the positive-displacement sub-systems (i.e. both the first and second sub-systems) are substantially in phase with respect to each other (as shown in Figures 5 and 6 pistons 14a,24a are actuated in phase with each other, Column 7 Line 28-31) to cause the system to draw the fluid from more than one of the one-way inlets (as shown in Figure 4 and Figure 6 the fluid is drawn through both inlet 15a and 25a); and 
a second mode of operation (i.e. “serial mode s” of operation) in which at least some of the positive-displacement sub-systems (i.e. both the first and second sub-systems) are substantially in antiphase with respect to each other (as shown in Figures 7 and 8, pistons 14a,24a are actuated out of phase with each other, so that as piston 14a moves to the right 24a moves to the left and vice versa, Column 7 Line 32-35) to 
Regarding Claim 2: Reid USPN 10584696 does disclose the limitations: wherein in the first mode of operation (i.e. “parallel mode p” of operation) all of the sub-systems (i.e. both the first and second sub-systems) are substantially in phase with respect to each other (as shown in Figures 5 and 6 pistons 14a,24a are actuated in phase with each other, Column 7 Line 28-31).
Regarding Claim 3: Reid USPN 10584696 does disclose the limitations: wherein in the second mode of operation (i.e. “serial mode s” of operation) the sub-systems of each adjacent two of the sub-systems (i.e. both the first and second sub-systems) are substantially in antiphase with respect to each other (as shown in Figures 7 and 8, pistons 14a,24a are actuated out of phase with each other, so that as piston 14a moves to the right 24a moves to the left and vice versa, Column 7 Line 32-35) to increment the pressure through each of the sub-systems (the system of Reid produces a higher pressure in the “serial mode s” than it does in the “parallel mode p”, thus it increments a pressure of the fluid pumped to a level higher than what is achieved in the “parallel mode p”, Column 6 Line 42-65, Column 7 Line 63-Column 8 Line 3, also both of the sub-systems are used to raise the pressure of the fluid, Column 12 Line 52).
Regarding Claim 9: Reid USPN 10584696 does disclose the limitations: including a control arrangement (4,5,5’,7,7’) configured to control at least some of the 
Regarding Claim 10: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the system to respond to feedback to deliver a target pressure when the system is in at least one of the first mode of operation or the second mode of operation (Column 10 Line 11-25, the system is able to respond to feedback from sensor 32 to automatically change the mode of operation).
Regarding Claim 11: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25) to deliver a target flow rate (the system of Reid is able deliver the target flow rates disclosed in the parallel mode p - 380 lpm and the target flow rate in the serial mode s - 190 lpm, Column 12 Line 34-53; the control means 4 uses the information from sensor 32 to control the operation mode and in turn deliver the target flow rates defined by the various operation modes) when the system is in at least one of the first mode of operation or the second mode of operation (the system of Reid is able deliver the target flow rates disclosed in the parallel mode p - 380 lpm and the target flow rate in the serial mode s - 190 lpm, Column 12 Line 34-53).
Regarding Claim 12: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25), to maximize a delivery 
Regarding Claim 13: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25) to transition from the first mode of operation to the second mode of operation (Column 10 Line 11-25).
Regarding Claim 14: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25) to equalize at least one parameter of at least one of the sub-systems (i.e. equalize pressure delivered by the first sub-system 14a,16a; when operating in the parallel mode the pressures inherently equalize as the pumps are operating in parallel) with a corresponding parameter of at least one other of the sub-systems (with pressure delivered by the second sub-system 24a, 26a, in the parallel mode p, the pressures of the two sub-systems are equalized by the hydraulic arrangement of the two pumps).
Regarding Claim 25: Reid USPN 10584696 does disclose the limitations: A system- for pumping fluid, comprising: two or more positive-displacement sub-systems (first sub-system = 14a,16a, second sub-system 24a, 26a; there are two positive .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid USPN 10584696 as applied to claim 1 above, and further in view of Van Bork USPN 5056036.
Regarding Claim 7: Reid USPN 10584696 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Reid USPN 10584696 is silent regarding the limitations: wherein at least one of the positive-displacement sub-systems has a variable stroke length. 
However Van Bork USPN 5056036 does disclose the limitations: a positive displacement sub-system (Figure 5) having a controller 28, a sensor 13, a hydraulic reservoir 44, an intermediate chamber 14, a pumping chamber 15, a valves 39,38 between the hydraulic reservoir and the intermediate chamber (Figure 5), a one way inlet 37 and a one way outlet 19, wherein the positive-displacement sub-system has a variable stroke length (controller 28 controls operation of the valves based on the signal from the sensor 13 to reduce the effective stroke length of piston 11 to regulate the quantity of fluid delivered from pumping chamber 15, Column 4 Line 16-39, Column 2 Line 45-Column 3 Line 65). 
Hence it would have been obvious to one of ordinary skill in the art to modify the system and pistons 12,22 in each of the sub-systems of Reid USPN 10584696 with the computer 28,29 and stroke length sensor 13 of Van Bork USPN 5056036 in order to 
In the alternate, since the structure of the system in the prior art of Reid USPN 10584696 is the same as what is required in claim 7, the prior art of Reid USPN 10584696 would be capable of being operated such that “at least one of the positive-displacement sub-systems has a variable stroke length”, thus the system in the prior art of Reid is able to operate such that “at least one of the positive-displacement sub-systems has a variable stroke length” within the same confines as the instant application, also see MPEP §2114, and §2173.05(g).
Regarding Claim 8: Reid USPN 10584696 as modified by Van Bork USPN 5056036 does disclose the limitations: wherein a ratio, of a stroke length of at least one of the positive-displacement sub-systems to a stroke length of another of the positive-displacement sub-systems downstream of the at least one of the sub-systems, is lower for the first mode than the ratio is for the second mode (the structure of the system in the prior art of combination of Reid as modified by Van Bork would be capable of being operated such that “a ratio, of a stroke length of at least one of the positive-displacement sub-systems to a stroke length of another of the positive-displacement sub-systems downstream of the at least one of the sub-systems, is lower for the first mode than the ratio is for the second mode”, thus the system in the prior art of combination of Reid as modified by Van Bork is able to be operated such that “a ratio, of a stroke length of at least one of the positive-displacement sub-systems to a stroke length of another of the positive-displacement sub-systems downstream of the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746